Case 1:18-cv-04089-SEB-TAB Document 11 Filed 02/12/19 Page 1 of 3 PageID #: 32



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JASON BROWN,                                           )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:18-cv-04089-SEB-TAB
                                                       )
TRANSWORLD SYSTEMS INC.,                               )
                                                       )
                              Defendant.               )

         ORDER SETTING TELEPHONIC INITIAL PRETRIAL CONFERENCE
       This case is assigned for a telephonic initial pretrial conference before United States

Magistrate Judge Tim A. Baker on March 5, 2019, at 10:30 a.m. (Eastern Time). Parties shall

participate in this conference by counsel. The information needed by counsel of record to

participate in this telephonic conference will be provided by separate notification. The

parties themselves may participate at their option. If a proposed Case Management Plan

(“CMP”) has not yet been filed, the parties are ordered to confer prior to the initial pretrial

conference and prepare a proposed CMP. The CMP shall be in the format set forth in the model

CMP’s found on the Court’s website (www.insd.uscourts.gov), shall comply with S.D.Ind.L.R.

16-1(b), and shall address discovery issues as required by Fed. R. Civ. P. 26(f). (Please note that

a separate Uniform Patent Case Management Plan is to be used for patent cases.) The parties

shall file the proposed CMP no less than three days prior to the pretrial conference. Filing

of the plan will not automatically vacate the pretrial conference. The conference will

remain set unless specifically vacated by the Court, which is unlikely.

       Counsel who attend the conference must have their appearance on file, and must be

familiar with and prepared to discuss the facts and legal issues in the case, as well as the scope of

damages. Counsel should expect to be asked specific questions concerning the case, and should
Case 1:18-cv-04089-SEB-TAB Document 11 Filed 02/12/19 Page 2 of 3 PageID #: 33



be prepared to set forth all known facts that support any issue, claim, or defense, including any

claim for or defense to damages.

       Pursuant to S.D.Ind.L.R. 16-1(d), counsel should also be prepared to fully discuss

settlement at the initial pretrial conference (as well as any subsequent conference). Plaintiff’s

counsel shall appear at the pretrial conference prepared to make a settlement proposal if

no proposal has yet been made. Defendant’s counsel shall appear at the pretrial conference

prepared to make an offer to any outstanding proposal. If no proposal has been made,

Defendant’s counsel shall be prepared to discuss the general parameters of relief responsive to

any proposal made at the pretrial conference.

       The Court encourages counsel to agree on a numbering system for exhibits in discovery

that will assign a unique number to each exhibit, so that the same exhibit number can be used at

all depositions and at trial. If the parties anticipate seeking a protective order to protect the

confidentiality of trade secrets or other confidential information, they shall carefully review the

Seventh Circuit’s decisions in Baxter International v. Abbott Laboratories, 297 F.3d 544 (7th Cir.

2002), Union Oil Company of California v. Leavell, 220 F.3d 562 (7th Cir. 2000), Citizens First

National Bank of Princeton v. Cincinnati Insurance Co., 178 F.3d 943 (7th Cir. 1999), and related

cases. Additional guidance about protective orders and filing documents under seal, including

sample orders that have been approved and rejected, is available at the Court’s website

(www.insd.uscourts.gov). Failure to conform any proposed protective order to the limitations

and requirements of these decisions may result in the Court denying the proposed order.

       Pursuant to Local Rule 5-2(a), all documents filed in this matter shall be filed

electronically, unless expressly exempted by local rule or an Order of the Court. (Pro se litigants

may not file documents electronically.) Accordingly, counsel shall register with the Clerk’s
Case 1:18-cv-04089-SEB-TAB Document 11 Filed 02/12/19 Page 3 of 3 PageID #: 34



office for electronic filing. Counsel need only register one time in the Southern District; it is not

necessary to register in every case in which counsel is involved. Information on electronic filing

can be found by visiting the Court’s website and going to E-Filing Resources. For assistance or

training in the use of electronic filing, please contact the Clerk’s Office at (317) 229-3700.

       Electronic filing allows public access to case information. For this reason, parties must

refrain from including personal identifying information such as social security numbers, names

of minor children, dates of birth, and financial account numbers. Any such information that

cannot be eliminated from a filing must be redacted. Please refer to Fed. R. Civ. P. 5.2 for more

information.

       Date: 2/12/2019


                                      _______________________________
                                     Tim A. Baker
                                     United States Magistrate Judge
                                     Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email
